UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A COMMISSION FILE NUMBER 1-5046 Con-way Inc. Incorporated in the State of Delaware I.R.S. Employer Identification No. 94-1444798 2855 Campus Drive, Suite 300, San Mateo, California94403 Telephone Number (650) 378-5200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of Common Stock, $0.625 par value, outstanding as of October 31, 2010: 54,764,036 CON-WAY INC. FORM 10-Q Quarter Ended September 30, 2010 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2010 and December 31, 2009 3 Statements of Consolidated Operations - Three and Nine Months Ended September 30, 2010 and 2009 5 Statements of Consolidated Cash Flows - Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 6. Exhibits 37 Signatures 38 - 2 - PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CON-WAY INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Marketable securities - Trade accounts receivable, net Other accounts receivable Operating supplies, at lower of average cost or market Prepaid expenses Deferred income taxes Property, Plant and Equipment Land Buildings and leasehold improvements Revenue equipment Other equipment Accumulated depreciation ) ) Other Assets Deferred charges and other assets Capitalized software, net Marketable securities Intangible assets, net Goodwill Total Assets $ $ The accompanying notes are an integral part of these statements. - 3 - CON-WAY INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands except per share amounts) September 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) Current Liabilities Accounts payable $ $ Accrued liabilities Self-insurance accruals Short-term borrowings Current maturities of long-term debt and capital leases Total Current Liabilities Long-Term Liabilities Long-term debt Long-term obligations under capital leases Self-insurance accruals Employee benefits Other liabilities and deferred credits Deferred income taxes Total Liabilities Commitments and Contingencies (Note 10) Shareholders' Equity Common stock, $0.625 par value; authorized 100,000,000 shares; issued 62,639,833 and 62,512,456 shares, respectively Additional paid-in capital, common stock Retained earnings Cost of repurchased common stock (8,188,957 and 13,287,693 shares, respectively) ) ) Total Common Shareholders' Equity Accumulated Other Comprehensive Loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these statements. - 4 - CON-WAY INC. STATEMENTS OF CONSOLIDATED OPERATIONS (Unaudited) (Dollars in thousands except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Costs and Expenses Salaries, wages and employee benefits Purchased transportation Other operating expenses Fuel and fuel-related taxes Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of goodwill and intangible assets - Operating Income (Loss) ) Other Income (Expense) Investment income Interest expense ) Miscellaneous, net ) Income (Loss) before Income Tax Provision ) ) Income Tax Provision Net Income (Loss) ) ) Preferred Stock Dividends - - - Net Income (Loss) Applicable to Common Shareholders $ ) $ $ $ ) Weighted-Average Common Shares Outstanding Basic Diluted Earnings (Loss) per Common Share Basic Net Income (Loss) Applicable to Common Shareholders $ ) $ $ $ ) Diluted Net Income (Loss) Applicable to Common Shareholders $ ) $ $ $ ) The accompanying notes are an integral part of these statements. - 5 - CON-WAY INC. STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Cash and Cash Equivalents, Beginning of Period $ $ Operating Activities Net Income (Loss) ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization, net of accretion Non-cash compensation and employee benefits Increase in deferred income taxes Provision for uncollectible accounts Loss from impairment of goodwill and intangible assets Loss from sales of property and equipment, net Changes in assets and liabilities: Receivables ) ) Prepaid expenses Accounts payable Accrued variable compensation Accrued liabilities, excluding accrued variable compensation and employee benefits ) ) Self-insurance accruals Accrued income taxes ) Employee benefits ) ) Deferred charges and credits ) Other ) Net Cash Provided by Operating Activities Investing Activities Capital expenditures ) ) Software expenditures ) ) Proceeds from sales of property and equipment Purchases of marketable securities ) ) Proceeds from sales of marketable securities Net Cash Used in Investing Activities ) ) Financing Activities Repayment of long-term debt, guarantees and capital leases ) ) Net proceeds from short-term borrowings Net proceeds from issuance of common stock - Proceeds from exercise of stock options Excess tax benefit from share-based compensation Payments of common dividends ) ) Payments of preferred dividends - ) Net Cash Used in Financing Activities ) ) Net Cash Provided by (Used in) Continuing Operations ) Discontinued Operations Net Cash Used in Operating Activities - ) Net Cash Used in Discontinued Operations - ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosure Cash paid (refunded) for income taxes, net $ $ ) Cash paid for interest, net of amounts capitalized $ $ Non-cash Investing and Financing Activities Capital lease incurred to acquire revenue equipment $ $
